EXHIBIT 10.50

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT is made and entered into as of this       day of
                     , 2003 (the “Agreement”), by and between Silicon Valley
Bancshares, a Delaware corporation (the “Company”), and                       
(the “Indemnitee”).

 

WHEREAS, Indemnitee is either a member of the board of directors of the Company
(the “Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as defined below) of the
Company, is performing a valuable service for the Company;

 

WHEREAS, the Company desires the benefits of having Indemnitee serve as a member
of the Board of Directors or an officer, or both, or an Agent, secure in the
knowledge that any expenses, liability and/or losses incurred by him or her in
his or her good faith service to the Company will be borne by the Company or its
successors and assigns;

 

WHEREAS, Indemnitee is willing to serve or continue to serve in his or her
position with the Company, or to take on additional service for or on behalf of
the Company, only on the condition that he or she be indemnified as herein
provided;

 

WHEREAS, the Company is aware that because of the increased exposure to
litigation costs and risks resulting from service to corporations, talented and
experienced persons are increasingly reluctant to serve or continue to serve as
directors or executive officers of corporations unless they are protected by
comprehensive liability insurance and indemnification;

 

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining liability insurance for directors, officers and agents of a
corporation at reasonable cost; and

 

WHEREAS, the Company’s Certificate of Incorporation (the “Certificate”) allows
and requires the Company to indemnify its directors, officers and agents to the
maximum extent permitted under Delaware law.

 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the Company and Indemnitee hereby agree as
follows:

 

1.             Definitions.  For purposes of this Agreement:

 

1.1           “Agent” shall mean any person who is or was, or who has consented
to serve as a, director, officer, employee or agent of the Company or a
subsidiary of the Company whether serving in such capacity or as a director,
officer, employee, agent, fiduciary, joint venturer, partner, member, manager or
other official of another corporation, partnership, limited liability company,
joint venture, trust or other enterprise (including, without limitation, an
employee benefit plan) either at the request of, for the convenience of, or
otherwise to benefit the Company or a subsidiary of the Company.

 

1.2           “Change of Control” shall mean the occurrence of any of the
following events after the date of this Agreement:

 

(a)           A change in the composition of the Board of Directors, as a result
of which fewer than two-thirds of the incumbent directors are directors who
either (i) had been directors of the Company 24 months prior to such change (the
“Original Directors”) or (ii) were elected, or nominated for election, to the
Board of Directors with the affirmative votes of at least a majority in the
aggregate of the Original Directors who were still in office at the time of the

 

1

--------------------------------------------------------------------------------


 

election or nomination and directors whose election or nomination was previously
so approved (the “continuing directors”);

 

(b)           Both (i) any “person” (as such term is used in sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
through the acquisition or aggregation of securities is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board of
Directors; and (ii) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined above);

 

(c)           Any “person” is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing at least 50% of the total voting power represented by the
Company’s then outstanding voting securities;

 

(D)           THE STOCKHOLDERS OF THE COMPANY APPROVE A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, IF SUCH MERGER OR CONSOLIDATION WOULD
RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
THERETO REPRESENTING (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO
VOTING SECURITIES OF THE SURVIVING ENTITY) 50% OR LESS OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION; OR

 

(E)           THE STOCKHOLDERS OF THE COMPANY APPROVE (I) A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR (II) AN AGREEMENT FOR THE SALE OR DISPOSITION BY
THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 

Any other provision of this Section 1.2 notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “surviving corporation”); provided
that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.

 

1.3           “Delaware Law” means the Delaware General Corporation Law, as
amended and in effect from time to time or any successor or other statutes of
Delaware having similar import and effect.

 

1.4           “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.

 

1.5           “Expenses” shall be broadly construed and shall include, without
limitation, (a) all direct and indirect costs actually and reasonably incurred,
paid or accrued, (b) all attorneys’ fees, retainers, court costs, transcripts,
fees of experts, witness fees, travel expenses, food and lodging expenses while
traveling, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service, freight or other transportation fees and expenses,
(c) all other disbursements and out-of-pocket expenses, and (d) amounts paid in
settlement, to the extent not prohibited by Delaware Law, in each case, in
connection with either the investigation, settlement or appeal of a Proceeding
or establishing or enforcing a right of indemnification under this

 

2

--------------------------------------------------------------------------------


 

Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.

 

1.6           “Independent Legal Counsel” shall mean a law firm or a member of a
law firm selected by the Company and approved by Indemnitee (which approval
shall not be unreasonably withheld) or, if there has been a Change in Control,
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld),  that neither is presently nor in the past five years
has been retained to represent:  (a) the Company or any of its subsidiaries or
affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any matter material to either party, or (b) any other party to
the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.

 

1.7           “Liabilities” shall mean liabilities of any type whatsoever,
including, but not limited to, judgments (including punitive and exemplary
damages), fines, ERISA or other excise taxes and penalties, and amounts paid in
settlement (including all interest, assessments or other charges paid or payable
in connection with or in respect of any of the foregoing).

 

1.8           “Proceeding” shall mean any pending, threatened or completed
action, claim, hearing, suit, arbitration, or any other proceeding, whether
civil, criminal, arbitrative, administrative, investigative, or any alternative
dispute resolution mechanism, whether formal or informal, including without
limitation any such Proceeding brought by or in the right of the Company.

 

2.             Employment Rights and Duties.  Subject to any other obligations
imposed on either of the parties by contract or by law, and with the
understanding that this Agreement is not intended to confer employment rights on
either party which they did not possess on the date of its execution, Indemnitee
agrees to serve as a director or officer so long as he or she is duly appointed
or elected and qualified in accordance with the applicable provisions of the
Certificate and Bylaws (the “Bylaws”) of the Company or any subsidiary of the
Company and until such time as he or she resigns or fails to stand for election
or until his or her employment terminates.  Indemnitee may from time to time
also perform other services at the request, or for the convenience of, or
otherwise benefiting the Company. Indemnitee may at any time and for any reason
resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.

 

3.             Indemnification.  Subject to the limitations set forth herein and
in Section 9 hereof, the Company hereby agrees to indemnify Indemnitee as
follows:

 

The Company shall indemnify Indemnitee to the fullest extent authorized or
permitted by Delaware Law and the provisions of the Certificate and Bylaws of
the Company in effect on the date hereof, and as Delaware Law, the Certificate
and Bylaws may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than Delaware Law, the Certificate and/or Bylaws
permitted the Company to provide before such amendment).  The right to
indemnification conferred in the Certificate and the Bylaws shall be presumed to
have been relied upon by Indemnitee in serving or continuing to serve the
Company as a director or officer and shall be enforceable as a contract right. 
Without in any way diminishing the scope of the indemnification provided by the
Certificate and Bylaws and this Section 3, and in addition to any other rights
of indemnification which Indemnitee may have, the Company hereby agrees to
indemnify and hold harmless Indemnitee if and whenever he or she is or was a
witness or party, or is threatened to be made a witness or a party, to any
Proceeding, including without limitation any Proceeding brought by or in the
right of the Company, by reason of the fact that he or she is or was an Agent or
by reason of anything done or not done, or alleged to have been done or not
done, by him or her in such capacity, against all Expenses and Liabilities
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with the investigation, defense, settlement or appeal of such
Proceeding.  In addition to, and not as a limitation of, the foregoing, the
rights of

 

3

--------------------------------------------------------------------------------


 

indemnification of Indemnitee provided under this Agreement shall include those
rights set forth in Sections 4, 5 and 7 below. Notwithstanding the foregoing,
the Company shall be required to indemnify Indemnitee in connection with a
Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) only if the
commencement of such Proceeding was authorized by the Board of Directors.

 

4.             Payment of Expenses.

 

4.1           All Expenses incurred by or on behalf of Indemnitee shall be
advanced by the Company to Indemnitee within 20 days after the receipt by the
Company of a written request for such advance which may be made from time to
time, whether prior to or after final disposition of a Proceeding (unless there
has been a final determination by a court of competent jurisdiction or decision
of an arbitrator that Indemnitee is not entitled to be indemnified for such
Expenses).  Indemnitee’s entitlement to advancement of Expenses shall include
those incurred in connection with any Proceeding by Indemnitee seeking a
determination, an adjudication or an award in arbitration pursuant to this
Agreement. The written requests shall reasonably evidence the Expenses incurred
by Indemnitee in connection therewith.  In the event that such written request
shall be accompanied by an affidavit of counsel to Indemnitee to the effect that
such counsel has reviewed such expenses and that such expenses are reasonable in
such counsel’s view, then such expenses shall be deemed reasonable in the
absence of clear and convincing evidence to the contrary.  Indemnitee hereby
undertakes to repay to the Company the amounts advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified pursuant to the
terms of this Agreement.

 

4.2           Notwithstanding any other provision in this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith.

 

5.             Procedure for Determination of Entitlement to Indemnification.

 

5.1           Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification (the “Indemnification Request”) to the Company to
the attention of the President with a copy to the General Counsel.  This request
shall include documentation or information which is necessary for the
determination of entitlement to indemnification and which is reasonably
available to Indemnitee. In any event, Indemnitee shall submit Indemnitee’s
claim for indemnification within a reasonable time, not to exceed five (5) years
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or final termination,
whichever is the later date for which Indemnitee requests indemnification.  The
President or the General Counsel shall, promptly upon receipt of Indemnitee’s
request for indemnification, advise the Board of Directors in writing that
Indemnitee has made such request for indemnification.  Determination of
Indemnitee’s entitlement to indemnification shall be made no later than 60 days
after receipt of the Indemnification Request, provided that any request for
indemnification for Liabilities, other than amounts paid in settlement, shall
have been made after a determination thereof in a Proceeding.

 

5.2           The Company shall be entitled to select the forum in which
Indemnitee’s entitlement to indemnification will be heard; provided, however,
that if there is a Change in Control of the Company, Independent Legal Counsel
shall determine whether Indemnitee is entitled to indemnification.  The Company
shall notify Indemnitee in writing as to the forum selected, which selection
shall be any one of the following:

 

(a)           A majority vote of Disinterested Directors even though less than a
quorum.

 

4

--------------------------------------------------------------------------------


 

(b)           A written opinion of Independent Legal Counsel, a copy of which
shall be furnished to the Company, the Indemnitee and each member of the Board
of Directors.

 

(c)           A majority vote of the stockholders of the Company at a meeting at
which a quorum is present, with the shares owned by the person to be indemnified
not being entitled to vote thereon.

 

(d)           The court in which the Proceeding is or was pending upon
application by Indemnitee.

 

The Company agrees to bear any and all Expenses incurred by Indemnitee or the
Company in connection with the determination of Indemnitee’s entitlement to
indemnification in any of the above forums.

 

6.             Presumptions and Effect of Certain Proceedings.  No initial
finding by the Board of Directors, its counsel, Independent Legal Counsel,
arbitrators or the stockholders shall be effective to deprive Indemnitee of the
protection of this indemnity, nor shall a court or other forum to which
Indemnitee may apply for enforcement of this indemnity give any weight to any
such adverse finding in deciding any issue before it.  Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption in reaching any contrary determination.  No initial
determination, in whole or in part, that Indemnitee is not entitled to
indemnification shall create a presumption in any judicial proceeding or
arbitration that Indemnitee has not met the applicable standard of conduct for,
or is otherwise not entitled to, indemnification. If the person or persons
empowered to make the determination shall have failed to make the requested
determination within 60 days after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or other disposition or partial disposition of any Proceeding, or
any other event which could enable the Company to determine the Indemnitee’s
entitlement to indemnification, the required determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to indemnification under this Agreement, absent
(a) misrepresentation or omission of a material fact by the Indemnitee in the
request for indemnification or (b) a specific finding that all or any part of
such indemnification is expressly prohibited by law or this Agreement.  The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, (i) adversely affect the rights of Indemnitee to indemnification
except as indemnification may be expressly prohibited under this Agreement, or
(ii) establish a presumption with regard to any factual matter relevant to
determining Indemnitee’s rights to indemnification hereunder.

 

7.             Remedies of Indemnitee in Cases of Determination Not to Indemnify
or to Advance Expenses.

 

7.1           In the event that (a) an initial determination is made that
Indemnitee is not entitled to indemnification, (b) advances for Expenses are not
made when and as required by this Agreement, (c) payment has not been timely
made following a determination of entitlement to indemnification pursuant to
this Agreement, or (d) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in an appropriate court of
the State of Delaware of his or her entitlement to such indemnification or
advance.  Alternatively, unless court approval is required by law for the
indemnification sought by Indemnitee, Indemnitee at Indemnitee’s option may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association now in
effect, which award is to be made within 90 days following the filing of the
demand for arbitration.  Except as set forth herein, the provisions of Delaware
law shall apply to any such arbitration.  The Company shall not oppose
Indemnitee’s right to seek any such adjudication or arbitration award. In any
such proceeding or arbitration, Indemnitee shall be presumed to be entitled to
indemnification and advancement of Expenses under this Agreement and the Company
shall have the burden of proof to overcome that presumption.

 

7.2           In the event that a determination that Indemnitee is not entitled
to indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
Section 7.1 shall be made de novo and

 

5

--------------------------------------------------------------------------------


 

Indemnitee shall not be prejudiced by reason of an initial determination that
Indemnitee is not entitled to indemnification.

 

7.3           If an initial determination is made or deemed to have been made
pursuant to the terms of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in the absence
of (a) a misrepresentation or omission of a material fact by Indemnitee in the
request for indemnification or (b) a specific finding (which has become final)
by a court of competent jurisdiction that all or any part of such
indemnification is expressly prohibited by law.

 

7.4           The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, will be inadequate, impracticable
and difficult of proof, and further agree that such breach would cause
Indemnitee irreparable harm.  Accordingly, the Company and Indemnitee agree that
Indemnitee shall be entitled to temporary and permanent injunctive relief to
enforce this Agreement without the necessity of proving actual damages or
irreparable harm.  The Company and Indemnitee further agree that Indemnitee
shall be entitled to such injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of posting bond or other undertaking in connection therewith.  Any such
requirement of bond or undertaking is hereby waived by the Company, and the
Company acknowledges that in the absence of such a waiver, a bond or undertaking
may be required by the court.

 

7.5           The Company shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding and enforceable.  The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.

 

7.6           All Expenses incurred by Indemnitee in connection with his or her
request for indemnification under, seeking enforcement of, or recovery of
damages for breach of, this Agreement shall be borne and advanced by the
Company.

 

8.             Other Rights to Indemnification.  Indemnitee’s rights of
indemnification and advancement of Expenses provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under applicable law, the Certificate, the Bylaws, agreement,
vote of stockholders or Disinterested Directors, insurance or other financial
arrangements, or otherwise.

 

9.             Limitations on Indemnification.  No indemnification pursuant to
Section 3 shall be paid by the Company nor shall Expenses be advanced pursuant
to Section 4:

 

9.1           Insurance.  To the extent that Indemnitee has received
reimbursement pursuant to such liability insurance as may exist for Indemnitee’s
benefit.  Notwithstanding the availability of such insurance, Indemnitee also
may claim indemnification from the Company pursuant to this Agreement by
assigning to the Company any claims under such insurance to the extent
Indemnitee is paid by the Company.  Indemnitee shall reimburse the Company for
any sums he or she receives as indemnification from other sources to the extent
of any amount paid to him or her for that purpose by the Company;

 

9.2           Section 16(b).  On account and to the extent of any wholly or
partially successful claim against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company in
violation of the provisions of Section 16(b) of the Exchange Act or similar
provisions of any federal, state or local statutory law;

 

9.3           Section 304 Forfeiture.  On account and to the extent of any
wholly or partially successful claim against Indemnitee that such amounts
include amounts paid in bonus or other incentive-based or equity-based
compensation, or profits from the sale of securities, that the

 

6

--------------------------------------------------------------------------------


 

Indemnitee is required to reimburse to the Company under Section 304 of the
Sarbanes-Oxley Act of 2002;

 

9.4           Unauthorized Settlements.  Provided there has been no Change in
Control, for Liabilities in connection with Proceedings settled without the
Company’s consent, which consent, however, shall not be unreasonably withheld;

 

9.5           Unlawful Indemnification.  To the extent it would be otherwise
prohibited by law, if so established by a judgment or other final adjudication
adverse to Indemnitee;

 

9.6           Indemnitee’s Proceedings.  Except as otherwise expressly provided
in this Agreement, in connection with all or any part of a Proceeding which is
initiated or maintained by or on behalf of Indemnitee, or any Proceeding by
Indemnitee against the Company or its directors, officers, employees or other
Agents, unless (a) such indemnification is expressly required to be made by
Delaware Law, (b) the Proceeding was authorized by a majority of the
Disinterested Directors, (c) there has been a Change of Control, or (d) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under Delaware Law;

 

9.7           Actions Initiated by Federal Banking Agency.  If and to the extent
it is sustained in connection with an administrative or civil enforcement action
which is initiated by a federal banking agency and results in a final
adjudication or finding against Indemnitee; or

 

9.8           Indemnification Prohibited by FDIC or Federal Banking Law.  If and
to the extent that, on the date thereof, it is a prohibited indemnification
payment under the regulations and the general policy of the Federal Deposit
Insurance Corporation (including, without limitation, 12 C.F.R. Part 359.0 et
seq.) or federal banking law (including, without limitation, 12 U.S.C.
Section 1828(k)), as both are amended and in effect on the date of such payment.

 

10.           Duration and Scope of Agreement; Binding Effect.  This Agreement
shall continue so long as Indemnitee shall be subject to any possible Proceeding
subject to indemnification by reason of the fact that he or she is or was an
Agent and shall be applicable to Proceedings commenced or continued after
execution of this Agreement, whether arising from acts or omissions occurring
before or after such execution.  This Agreement shall be binding upon the
Company and its successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company) and shall inure to
the benefit of Indemnitee and his or her spouse, assigns, heirs, devisees,
executors, administrators and other legal representatives.  The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the Company’s
business or assets by written agreement in form and substance reasonably
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

11.           Notice by Indemnitee and Defense of Claims.  Indemnitee agrees
promptly to notify the Company in writing upon being notified of any matter
which may be subject to indemnification hereunder or upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any matter which may be subject to indemnification
hereunder, whether civil, criminal, arbitrative, administrative or
investigative; but the omission so to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee if such omission does
not actually prejudice the Company’s rights and, if such omission does prejudice
the Company’s rights, it will relieve the Company from liability only to the
extent of such prejudice; nor will such omission relieve the Company from any
liability which it may have to Indemnitee otherwise than under this Agreement. 
With respect to any Proceeding:

 

(a)           The Company will be entitled to participate therein at its own
expense;

 

7

--------------------------------------------------------------------------------


 

(b)           Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control.  After notice from the Company to Indemnitee of its election so to
assume the defense thereof and the assumption of such defense, the Company will
not be liable to Indemnitee under this Agreement for any Expenses subsequently
incurred by Indemnitee in connection with Indemnitee’s defense except as
otherwise provided below.  Indemnitee shall have the right to employ his or her
counsel in such Proceeding, but the fees and expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof and the
assumption of such defense shall be at the expense of Indemnitee unless (i) the
employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such action or that the Company’s counsel may not be adequately representing
Indemnitee or (iii) the Company shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company; and

 

(c)           The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Company’s written consent.  The Company shall not settle any action
or claim in any manner which would impose any limitation or penalty on
Indemnitee without Indemnitee’s written consent.  Neither the Company nor
Indemnitee will unreasonably withhold its or his or her consent to any proposed
settlement.

 

12.           Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (a) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (b) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

13.           Maintenance of Insurance.  The Company represents that it
presently has in place certain directors’ and officers’ liability insurance
policies covering its directors and officers.  Subject only to the provisions
within this Section 13, the Company agrees that so long as Indemnitee shall have
consented to serve or shall continue to serve as a director or officer of the
Company, or both, or as an Agent of the Company, and thereafter so long as
Indemnitee shall be subject to any possible Proceeding, the Company will use all
reasonable efforts to maintain in effect for the benefit of Indemnitee one or
more valid, binding and enforceable policies of directors’ and officers’
liability insurance from established and reputable insurers, providing, in all
respects, coverage both in scope and amount which is no less favorable than that
provided by such preexisting policies.  Notwithstanding the foregoing, the
Company shall not be required to maintain said policies of directors’ and
officers’ liability insurance during any time period if during such period such
insurance is not reasonably available or if it is determined in good faith by
the then directors of the Company either that:

 


(A)           THE PREMIUM COST OF MAINTAINING SUCH INSURANCE IS SUBSTANTIALLY
DISPROPORTIONATE TO THE AMOUNT OF COVERAGE PROVIDED THEREUNDER; OR


 


(B)           THE PROTECTION PROVIDED BY SUCH INSURANCE IS SO LIMITED BY
EXCLUSIONS, DEDUCTIONS OR OTHERWISE THAT THERE IS INSUFFICIENT BENEFIT TO
WARRANT THE COST OF MAINTAINING SUCH INSURANCE.

 

8

--------------------------------------------------------------------------------


 

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Company shall choose to continue to maintain any policies
of directors’ and officers’ liability insurance during the period described in
this Section 13, the Company shall maintain similar and equivalent insurance for
the benefit of Indemnitee during such period (unless such insurance shall be
less favorable to Indemnitee than the Company’s existing policies).

 

14.           Subrogation.

 

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

15.           Miscellaneous Provisions.

 

15.1  Severability; Partial Indemnity.  If any provision or provisions of this
Agreement (or any portion thereof) shall be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable for any reason whatever: 
(a) such provision shall be limited or modified in its application to the
minimum extent necessary to avoid the invalidity, illegality or unenforceability
of such provision; (b) the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby; and (c) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision (or portion thereof) held invalid, illegal or unenforceable.  If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of any Expenses or Liabilities of any type
whatsoever incurred by him or her in the investigation, defense, settlement or
appeal of a Proceeding but not entitled to all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for such total amount except as
to the portion thereof for which it has been determined pursuant to Section 5
hereof that Indemnitee is not entitled.

 

15.2  Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

15.3  Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.

 

15.4  Headings.  The headings of the Sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

 

15.5  Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties to
this Agreement.  No waiver of any provision of this Agreement shall be deemed to
constitute a waiver of any other provision hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.  No waiver of any provision of
this Agreement shall be effective unless executed in writing.

 

15.6  Mutual Acknowledgement.  The Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying or advancing Expenses to Indemnitee under this
Agreement or otherwise.

 

9

--------------------------------------------------------------------------------


 

15.7  Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (ii) one business day after being
deposited with a nationally recognized overnight courier service, (iii) three
business days after being deposited in the U.S. Mail, certified or registered
mail, return receipt requested, or (iv) one business day after being sent by
facsimile (with receipt acknowledged):

 

(a)           If to Indemnitee, to the address set forth on the signature page
hereof;

 

(b)           If to the Company, to:

 

Silicon Valley Bancshares

3003 Tasman Drive

Santa Clara, California 95054-1191

Attention:              President

Facsimile:               [(408) 496-2495]

 

With a copy to:

 

Silicon Valley Bancshares

3003 Tasman Drive

Santa Clara, California 95054-1191

Attention:              General Counsel

Facsimile:               (408) 496-2495

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

15.8  Governing Law.  The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.

 

15.9  Consent to Jurisdiction.  The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

15.10  Entire Agreement.  This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understanding between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Sections 2 and 8 hereof.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

 

SILICON VALLEY BANCSHARES

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

 

[INDEMNITEE]

 

 

 

 

 

Name:

 

Address:

 

Facsimile:

 

11

--------------------------------------------------------------------------------